J-S44030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
LAMAR DOUGLAS CLARK                      :
                                         :
                   Appellant             :   No. 400 MDA 2020

          Appeal from the PCRA Order Entered January 31, 2020
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0005760-2014

BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:              FILED: JANUARY 13, 2021

      Appellant Lamar Douglas Clark appeals from the order denying, after

an evidentiary hearing, his first Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, petition. On appeal, Appellant raises several claims of trial

counsel’s ineffectiveness. We affirm.

      We state the facts as set forth by this Court on direct appeal:

      Some time before 10:00 p.m. on November 7, 2014, [Appellant]
      entered Shenk’s Cafe, a neighborhood tavern in Lancaster,
      Pennsylvania, with Daniel Ishman, known as “Zip.” The bar area
      of Shenk’s Cafe is a narrow space, approximately 14 feet wide.
      At the time [Appellant] entered, the crowd in the barroom was
      estimated at between 20 and 50 people.

      [Appellant] and Ishman left the bar and returned approximately
      twenty minutes later with Joshwin Gonzalez, known as “J” or
      “Joey.” At around 10:00 p.m., [Appellant] called Ishman over
      and said that “he felt like someone was after him.” Then, as
      Gonzalez approached, [Appellant] told him to stop and asked
      why he was coming over. Gonzalez replied that he thought
      [Appellant] had called him. [Appellant] then pointed a pistol at
      him and fired five shots. Three people were struck by gunfire.
J-S44030-20


     Joshwin Gonzalez suffered a gunshot wound to the left arm.
     Cynthia Boots, a customer who had been seated near the
     jukebox, suffered a wound to the left breast. Barry Diffenderfer,
     a customer also seated near the jukebox, suffered a fatal wound
     to the chest. He was found unresponsive on the floor by the first
     responding police officer.

     Shortly after the shooting, police observed [Appellant] running
     naked on Chestnut Street, approximately two blocks from
     Shenk’s Cafe. As [Appellant] was being detained, a juvenile
     called to police and gave a pistol to Lancaster City Detective
     Stanley Roache explaining that [Appellant] had given the
     weapon to him. That weapon, a five-shot revolver, contained
     five spent .38 caliber cartridges. Four .38 caliber bullets were
     recovered from Shenk’s Cafe; one had DNA from Joshwin
     Gonzalez and a second had DNA from Cynthia Boots. A fifth
     bullet was recovered from the body of Barry Diffenderfer. The
     pistol that the juvenile gave to police was traced back to the late
     father of [Appellant]’s current girlfriend at the address where
     [Appellant] lived with his girlfriend.

     Police were able to identify and interview approximately twelve
     people who had been in Shenk’s Cafe that night. One witness,
     Veldresha Lucas, [Appellant]’s sister, testified to seeing the
     interaction between [Appellant], Ishman and Gonzalez that
     preceded the shooting as well as the shooting itself. Others
     testified to hearing shots and hiding in fear.

     [Appellant] also presented evidence which was largely
     discredited by the jury. . . . Martha Cuelo testified that she
     overheard Ishman saying that “they had set up [Appellant] and
     he was going to never come out . . . .”

     On cross examination, Detective Roache testified that the
     juvenile who handed him the pistol told him that [Appellant] had
     said “they tried to kill me.” Police Officer Ben Bradley, who was
     present when [Appellant] was detained and transported him to
     the police station, also testified on both direct and cross
     examination that [Appellant] had said “they tried to set me up in
     Shenk’s.”




                                    -2-
J-S44030-20


Commonwealth v. Clark, 2017 WL 1520732, at *3-*4 (Pa. Super. filed

Apr. 25, 2017) (unpublished mem.) (citations omitted), appeal denied, 177

A.3d 829 (Pa. 2018) (per curiam order).

       On May 3, 2016, after a six[-]day jury trial, [Appellant] was
       found guilty of one count of third degree murder, two counts of
       aggravated assault, eleven counts of recklessly endangering
       another person and one count of firearms not to be carried
       without a license. On July 7, 2016, [Appellant] was sentenced to
       an aggregate term of not less than 38 and one-half nor more
       than 81 years incarceration. . . .

Id. at *3 (footnotes omitted). This Court affirmed on April 25, 2017, and

our Supreme Court denied Appellant’s petition for allowance of appeal on

January 3, 2018.

       On November 26, 2018, the PCRA court docketed Appellant’s timely

first pro se PCRA petition. Appellant’s PCRA petition raised several claims,

which we summarize in relevant part below.       The PCRA court appointed

PCRA counsel.1       The PCRA court held an evidentiary hearing on July 23,

2019, at which Appellant’s trial counsel, among others, testified. The docket

reflects that on January 31, 2020, the PCRA court denied Appellant’s PCRA

petition, and on February 27, 2020, Appellant filed a timely notice of




____________________________________________


1 PCRA counsel indicated he would not file an amended petition but
continued to represent Appellant.




                                           -3-
J-S44030-20


appeal.2 Appellant timely filed a court-ordered Pa.R.A.P. 1925(b) statement,

which only raised the following four issues:

       1. The [PCRA c]ourt [erred] in determining that trial counsel was
       not ineffective for failing to call Anthony Clark as a witness at
       trial.

       2. The [PCRA c]ourt [erred] in determining that trial counsel had
       a reasonable strategic basis for his failure to object to the
       Commonwealth’s questioning of Detective Roache, which elicited
       testimony that was in violation of the trial court’s order
       regarding [Appellant’s] Motion in Limine.

       3. The [PCRA c]ourt [erred] in determining that trial counsel had
       a reasonable strategic basis for his failure to seek DNA evidence.

       4. The [PCRA c]ourt [erred] in determining that trial counsel had
       a reasonable strategic basis for his failure to request a jury
       instruction for involuntary manslaughter.

Appellant’s Rule 1925(b) Statement, 3/23/20 (formatting altered).

       Appellant’s counsel’s brief identifies one question, “Whether the trial

court erred in denying Appellant’s motion for post-conviction collateral

relief,” but raises the following six issues, which we reordered for ease of

disposition:

       1. Trial counsel’s failure to call Anthony Clark as a witness for
       the defense.

       2. Trial counsel’s failure to object to the violation of the court’s
       order regarding a Motion in Limine.

____________________________________________


2Neither filing was transmitted to this Court as part of the certified record.
We add that the PCRA court’s January 31, 2020 order was attached to
Appellant’s brief.




                                           -4-
J-S44030-20


       3. Trial counsel’s failure to pursue DNA evidence.

       4. Trial counsel’s failure to request a jury instruction for
       involuntary manslaughter.

       5. Trial counsel’s decisions to ask a key defense witness, Joshua
       Welsh, a question that elicited a response which undermined the
       witness’s credibility.

       6. Trial counsel’s lack of communication with [Appellant]
       regarding his decision as to whether he should testify in his own
       defense.

Appellant’s Brief at 4, 6 (formatting altered).3

       We need not summarize Appellant’s arguments in support of his first

four issues for the reasons that follow.         Further, Appellant did not cite or

discuss any legal authorities in support of his arguments.

       Our standard of review follows:

       [O]ur standard of review from the denial of a PCRA petition is
       limited to examining whether the PCRA court’s determination is
       supported by the evidence of record and whether it is free of
       legal error. The PCRA court’s credibility determinations, when
       supported by the record, are binding on this Court; however, we
       apply a de novo standard of review to the PCRA court’s legal
       conclusions. . . .

       Boilerplate allegations and bald assertions of no reasonable basis
       and/or ensuing prejudice cannot satisfy a petitioner's burden to
       prove that counsel was ineffective.
____________________________________________


3  Appellant’s brief violates numerous Pennsylvania Rules of Appellate
Procedure, including Pa.R.A.P. 2119(a), which states the “argument shall be
divided into as many parts as there are questions to be argued; and shall
have at the head of each part--in distinctive type or in type distinctively
displayed--the particular point treated therein, followed by such discussion
and citation of authorities as are deemed pertinent.” Pa.R.A.P. 2119(a).




                                           -5-
J-S44030-20


Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered), appeal denied, 216 A.3d 1029

(Pa. 2019).

      Claims may be waived under Rule 2119(a) for failure to cite to

relevant case law or to otherwise develop issues in a meaningful fashion

capable of review.    See Pa.R.A.P. 2119(a); see also Commonwealth v.

Johnson, 985 A.2d 915, 924 (Pa. 2009).

      [I]t is an appellant’s duty to present arguments that are
      sufficiently developed for our review. The brief must support the
      claims with pertinent discussion, with references to the record
      and with citations to legal authorities. Citations to authorities
      must articulate the principles for which they are cited. Pa.R.A.P.
      2119(b).

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (some

citations omitted).

      Instantly, as noted above, for his first four issues, Appellant failed to

cite supporting legal authority or analyze relevant case law. See Pa.R.A.P.

2119(a); see also Kane, 10 A.3d at 331. Further, Appellant did not discuss

any of the relevant standards of review or legal principles governing a claim

of trial counsel’s ineffectiveness. See Pa.R.A.P. 2119(a); see also Kane, 10

A.3d at 331.    Appellant’s boilerplate allegations of ineffectiveness do not

satisfy his burden of proving trial counsel was ineffective. See Sandusky,

                                     -6-
J-S44030-20


203 A.3d at 1043-44. Because Appellant failed to meaningfully develop his

arguments, Appellant is not entitled to relief for his four issues. See Kane,

10 A.3d at 331.

       Finally, with respect to Appellant’s last two issues, it is well-settled

that “[a]ny issues not raised in a Pa.R.A.P. 1925(b) statement will be

deemed waived.” Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998).

Here, Appellant failed to raise his last two issues in his Rule 1925(b)

statement, and therefore has waived them for appellate review.         See id.

For these reasons, because Appellant failed to establish legal error, we

affirm.4 See Sandusky, 203 A.3d at 1043-44.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/13/2021




____________________________________________


4 “[I]ssues of PCRA counsel effectiveness must be raised in a serial PCRA
petition.” Commonwealth v. Ford, 44 A.3d 1190, 1200 (Pa. Super. 2012).




                                           -7-